Title: To George Washington from Jonathan Trumbull, Sr., 6 November 1781
From: Trumbull, Jonathan, Sr.
To: Washington, George


                  
                     Sir
                     State of Connecticut Lebanon Novr 6th 1781.
                  
                  The very interesting and important news of the surrender of Genl Lord Cornwallis with the British Army, Shipping &c. &c. under his command, reached me on the 26th ulto by a vessel from the Chesapeak to Rhode Island—and the full confirmation a few days since by a letter from my son.  My warmest and most sincere congratulations await Your Excellency on an event so honorable and glorious to yourself, so interesting and happy to the United States—an event which cannot fail to strengthen the impressions of the European powers in favor of the great and good cause in which you have so long and so successfully contended, and go far to convince the haughty King of Great Britain that it is in vain to persevere in his cruel and infamous purpose of enslaving a people who can boast of Generals and armies that neither fear to meet his veterans in the high places of the field, or pursue them to their strong holds of security; and for whose help the arm of the Almighty has been made bare, and his salvation rendered gloriously conspicuous; an event which will hasten the wished for happy period when Your Excellency may retire to & securely possess the sweets of domestic felicity and glorious rest from the toils of war, surrounded by the universal applauses of a free, grateful, and happy people.
                  The very important assistance and powerful cooperation afforded by the fleet and army of our Illustrious Ally the King of France demand the most grateful acknowledgments, the gallant and intrepid conduct of the Commanders and Officers of both have acquired them great glory, and intitle them and their army to the warmest thanks of America.
                  Your Excellency has been made acquainted with the destruction lately committed upon New London & Groton by a considerable force of  thhe enemy under the infamous traitor whose name and memory should rot.  A force much more considerable has been kept there since—they have done much to repair the injury done to the fortifications, and particularly that on Groton side, which entirely commands the town and harbour, is already in much better condition than before, and the works still going on; and as I take it for granted that part of the Naval force of His Most Christian Majesty will remain on the station through the winter, I would take leave to offer to the consideration of Your Excellency that they may be stationed at the port of New London, which I conceive would be attended with advantages superior with respect to themselves and the country of any place they could choose.  The harbour is very sufficient to contain any number and size of ships—is almost peculiarly safe from the injuries of wind or storms—its immediate connexion with the main renders it accessible by the militia in case of need, and adjoining to a country through the favor of Providence, at present abounding with every kind of provision they can want, will render their supplies much more easy and safe than at the island where they last wintered, and where they received great part of their supplies by water from New London, exposed to loss and capture, and which actually did, and must always happen in some instances.
                  I have very lately received a pressing request from His Excellency the General of Martinico for large supplies of fresh beef from this State, for the use of the garrisons and hospitals there.  I propose to permit and encourage private adventurers to furnish it which must be shipped from that port.  The lying of a fleet there would greatly secure and protect the coasts for a considerable distance against the armed vessels of the enemy, who will doubtless get knowledge of the design, and be engaged to intercept vessels with such cargoes, and for their more effectual protection I must also request a convoy of a frigate, armed sloop, or something adequate for any number of vessels which may be ready to sail, and ask Your Excellency’s direction in that respect also, and on the assurance of which I doubt not a full and speedy supply might and would be afforded and without it, I fear it will fall short.
                  Permit me to add in favor of the town which has so severely suffered, that a fleet stationed there would also afford relief and help to many of the distressed inhabitants who have lost their all; and would be a protection to as much property taken from the enemy as perhaps is bro’t into any port standing in need of such protection.  On the whole I submit these and other reasons which will readily occur to Your Excellency’s wisdom and candor.  With every sentiment of Esteem and Consideration I have the honor to be Your Excellency’s Most Obedient and Very hble Servant,
                  
                     Jonth; Trumbull
                     
                  
               